EDGERTON, Associate Justice.
This appeal is from a judgment for appellee, the plaintiff, in an action for personal injuries. The question, which we discuss only because the court is not unanimous, is whether the evidence supports the jury’s verdict.
Appellee called at appellant’s hospital, in the central part of Washington, to visit a patient, and was injured by slipping and falling on the polished floor of the lobby, a few feet inside the main entrance. Although there was evidence to the contrary, the jury were entitled to believe appellee’s evidence that the floor was visibly and palpably wet at 2:45 p. m. when the accident occurred.
The floor had not been freshly mopped. Outside, rain had fallen almost continuously since 8 a. m. Though the total *570precipitation was not great, there is nothing to show that there were not occasional intervals of substantial rainfall. A witness for appellee testified that the floor was wet “just like anything would be after a lot of people had passed over it with wet shoes and the drippings from umbrellas”. In the absence of any other explanation, the jury were entitled to infer that it had become wet by that process. Probable causes may be inferred from apparent effects, despite the possibility of error that inheres in all human observation and all human inferences. What looks like a man’s signature may be found to have been written by him, though no one saw him write it and though it may actually be, as he claims, a forgery. Nothing is ever certain, and in civil actions nothing has to be proved beyond a reasonable doubt.
Undisputed testimony showed that very few people, not “a lot”, entered the building and passed over the floor of the lobby during the quarter of an hour which elapsed between the beginning of the visiting period and the time of the accident. There is no evidence or contention that traffic had been heavier earlier in the day. It follows that the deposit of water by the shoes and umbrellas of “a lot of people” was a gradual process which took a considerable amount of time. The jury might fairly think that due care required appellant, during this time, to discover that- this gradual wetting process was going on, or to realize that it must be going on, and to make some effort to obviate it. Appellant made no such effort during the six hours which elapsed between 8:30 a. m., when the floor was gone over with a dry mop, and the time of the accident. Accordingly reasonable men might conclude, as the jury did, that the floor was wet by reason of negligence on appellant’s part. Whether this court would or would not have reached the same conclusion is of course immaterial.
The evidence also supports the conclusion that the wet floor was one of the causes of appellee’s fall. Obviously falls are more likely on wet floors than on dry ones. Since standing water is more effective than damp shoes in reducing friction or traction between floors and shoes, it is more likely to cause falls. Even if the previous dampness of appellee’s shoes was one cause of her fall, appellant was responsible for the fall if appellant’s negligence was another cause of it. The evidence justified the inference, as a matter of reasonable probability, that the wet floor was at least a contributing cause of the -fall. The alternative inference that appellee’s damp shoes were the sole cause of her fall might reasonably be thought quite improbable. The evidence therefore supports the jury’s verdict.
Affirmed.